DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) as so to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result as activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting anticipated as being unpatentable over claims 1-20 of U.S. Patent No. 10,949,368. Although the claims at issue are not identical, they are not patentably distinct from each other because as per independent claim 1 of the instant application are drawn to a method comprising all the steps as in claim 1 in the Patent case. Please see comparison table as below. See In re Goodman (CA FC) 29 USPQ2d 2010(12/3/1993)
And the limitations of the remaining claims 2-20 are found, with minor variations in the recitation of Patent claims 2-20.

Patent (US Patent N. 10,949,368)
Instant Application (17,201,232)
A method of queuing I/O commands, comprising:
A method of queuing I/O commands, comprising:
receiving a first I/O command having a first priority selected from the group consisting of a first application priority, a first command priority, and combinations thereof, from a first virtual queue in at least one of a first container and a first application;
receiving a first I/O command having a first priority from a first virtual queue;


receiving a second I/O command having a second priority from a second virtual queue;
detecting the first priority of the first I/O command and the second priority of the second I/O command;
detecting the first priority of the first I/O command and the second priority of the second 
I/O command;
assigning, at a rebalancer, a first updated priority to the first I/O command and a second updated priority to the second I/O command, wherein the rebalancer assigns the first updated priority based on a first quantity of virtual queues 
and a first quantity of I/O commands in the first virtual queue, and the rebalancer assigns the second updated priority based on a second quantity of virtual queues and a second quantity of I/O commands in the second virtual queue; and
assigning, at a rebalancer, a first updated priority to the first I/O command and a second updated priority to the second I/O command, wherein 
the rebalancer assigns the first updated priority based on a first quantity of virtual queues and a first quantity of I/O commands in the first virtual queue;
dispatching the first I/O command to a first physical queue and the second I/O command to a second physical queue.
dispatching the first I/O command to a first physical queue and the second I/O command to a second physical queue.


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shapiro et al. (US Patent No. US8,595,385)
As per claim 1, Shapiro discloses a method of queuing I/O commands, comprising: 
receiving a first I/O command (col.3, lines 44-56, the priority class may be associated with the i/o command or i/o requests) having a first priority (fig.2B, 216A) from a first virtual queue (fig.2B, 208A);  
receiving a second I/O command having a second priority (fig.2B, 216N) from a second virtual queue (fig.2B, 208N); 
detecting the first priority of the first I/O command and the second priority of the second I/O command; (col.3, lines 45-57, the priority class is used to determine in which sSQ the submission queue entry that includes the I/O command or request is placed.)
assigning, at a rebalancer (fig.1, 108), a first updated priority to the first I/O command and a second updated priority to the second I/O command, wherein the rebalancer assigns the first updated priority based on a first quantity of virtual queues and a first quantity of I/O commands in the first (col.14, lines 1-25,  the storage controller and the SCDD assign to  communicate with respect to the availability of the priority classes designated to I/O requests and the significance of the priority classes and the storage controller update the priority class-to-sSQ mapping.)
dispatching the first I/O command to a first physical queue (fig.8, sSQ1) and the second I/O command to a second physical queue (fig.8, sSQ2). (col.11, lines 9-24, mapping vSQ IDs to sSQ IDs or by mapping vSQ address ranges to sSQ address ranges (i.e., if an I/O request is to be stored in a given address range)
 
As per claim 2, Shapiro discloses the method further comprising: 
dispatching the first I/O command from the first physical queue to a weighted round robin;  (col.9, lines 57-col.10, line 5, The virtual submission queue may appear to the client as a First-In First-Out (FIFO) queue or as a ring buffer.) and
 dispatching the second I/O command from the second physical queue to the weighted round robin. (col.9, lines 57-col.10, line 5, The virtual submission queue may appear to the client as a First-In First-Out (FIFO) queue or as a ring buffer.)
 
As per claim 3, Shapiro discloses wherein the weighted round robin reorders the first I/O command and the second I/O command based on the first updated priority and second updated priority and dispatches the first I/O command and the second I/O command to a processor. (col.14, lines 1-25, the storage controller and the SCDD assign to communicate with respect to the availability of the priority classes designated to I/O requests and the significance of the priority classes and the storage controller update the priority class-to-sSQ mapping.)
 
(col.5, lines 5-24, the SCDD (104) track the status of all virtual submission queues (112) that are associated with the virtual ports being used by the client applications (102A, 102N) on the client (100).)
 
As per claim 5, Shapiro discloses wherein the first I/O command is dispatched to the first physical queue based on capacity in the first physical queue and the second I/O command is dispatched to the second physical queue based on capacity in the second physical queue. (col.10, lines 6-30, The command size limits which I/O requests may be placed in the virtual submission queue based on the size of the corresponding command.)
 
As per claim 6, Shapiro discloses wherein the first updated priority is further based on a first container priority and the second updated priority is further based on a second container priority. (col.14, lines 1-25, the storage controller and the SCDD assign to communicate with respect to the availability of the priority classes and the significance of the priority classes and the storage controller update the priority class-to-sSQ mapping.)
 
As per claim 7, Shapiro discloses wherein the container priority is based on at least one of a user status, an application status, and an operation status. (col.15, lines 28-42, The notification may be used by the client to track the status of the particular vSQ and also to update the application that issued the command.)
 
(col.15, lines 36-45, a notification include the vSQ ID is obtained from submission queue entry in which the command is located is issued to the client indicating that the I/O request (or command within the I/O request) has been processed.)

As per claim 9, Shapiro discloses a system for queuing I/O commands comprising: 
a processor (fig.1, 100 include a processor);  
a memory (fig.1, 114); and 
a rebalancer (fig.1, 108), wherein the rebalancer: 
receives a first I/O command having a first priority from a first virtual queue (fig.2B, 208A); (col.3, lines 44-56, the priority class may be associated with the command)
receives a second I/O command having a second priority (fig.2B, 216N) from a second virtual queue (fig.2B, 208N);  
detects the first priority of the first I/O command and the second priority of the second I/O command; (col.3, lines 45-57, the priority class is used to determine in which sSQ the submission queue entry that includes the I/O request is placed.)
assigns a first updated priority to the first I/O command and a second updated priority to the second I/O command, wherein the rebalancer assigns the first updated priority based on a first quantity of virtual queues and a first quantity of I/O commands in the first virtual queue; and (col.14, lines 1-25,  the storage controller and the SCDD assign to  communicate with respect to the availability of the priority classes designated to I/O requests and the significance of the priority classes and the storage controller update the priority class-to-sSQ mapping.)
dispatches the first I/O command to a first physical queue and the second I/O 
(col.9, lines 57-col.10, line 5, The virtual submission queue may appear to the client as a First-In First-Out (FIFO) queue or as a ring buffer.)
 
As per claim 10, Shapiro discloses the system further comprising a weighted round robin, wherein the weighted round robin reorders the first I/O command and the second I/O command based on the first updated priority and second updated priority and dispatches the first I/O command and the second I/O command from the first physical queue and the second physical queue to the processor. (col.9, lines 57-col.10, line 5, The virtual submission queue may appear to the client as a First-In First-Out (FIFO) queue or as a ring buffer.)
 
As per claim 11, Shapiro discloses wherein the first virtual queue is located in at least one of a first container and a first application, and wherein the at least one of a first container or a first application is in a first virtual machine. (col.5, lines 5-24, the SCDD (104) track the status of all virtual submission queues (112) that are associated with the virtual ports being used by the client applications (102A, 102N) on the client (100).)
 
As per claim 12, Shapiro discloses wherein the first physical queue (fig.8, sSQ1) is different from the second physical queue (fig.8, sSQ2). 
 
As per claim 13, Shapiro discloses wherein the first I/O command is dispatched to a first physical queue based on capacity in the first physical queue and the second I/O command is dispatched to a second physical queue based on capacity in the second physical queue. (col.10, lines 6-30, The command size limits which I/O requests may be placed in the virtual submission queue based on the size of the corresponding command.)

As per claim 14, Shapiro discloses wherein the updated priorities are further based on a container priority. (col.15, lines 28-42, The notification may be used by the client to track the status of the particular vSQ and also to update the application that issued the command with the priority.)
 
As per claim 15, Shapiro discloses wherein the container priority is based on at least one of a user status, an application status and an operation status. (col.15, lines 28-42, The notification may be used by the client to track the status of the particular vSQ and also to update the application that issued the command.)

As per claim 16, Shapiro discloses the system further comprising an orchestrator that receives a command to create a first container; and in response to the received command, the orchestrator creates the first container. (col.15, lines 28-42, The notification may be used by the client to track the status of the particular vSQ and also to update the application that issued the command with the priority.)
 
As per claim 17, Shapiro discloses wherein the orchestrator assigns the first priority to the first I/O command. (col.14, lines 1-25, the storage controller and the SCDD assign to communicate with respect to the availability of the priority classes designated to I/O requests and the significance of the priority classes and the storage controller update the priority class-to-sSQ mapping.)
 
As per claim 18, Shapiro discloses wherein the priority of the first I/O command is detected from a command field of the first I/O command. (col.15, lines 36-45, a notification include the vSQ ID is obtained from submission queue entry in which the command is located is issued to the client indicating that the I/O request (or command within the I/O request) has been processed.)
 
As per claim 19, Shapiro discloses wherein the rebalancer is a non-volatile memory express storage controller (fig.1, 108). 
 
As per claim 20, Shapiro discloses a non-transitory computer readable medium storing instructions, which when executed, cause a rebalancer to: 
receive a first I/O command (col.3, lines 44-56, the priority class may be associated with the i/o command or i/o requests) having a first priority from a first virtual queue (fig.2B, 208A);  
receive a second I/O command having a second priority (fig.2B, 216N) from a second virtual queue (fig.2B, 208N);  
detect the first priority of the first I/O command and the second priority of the second I/O command; (col.3, lines 45-57, the priority class is used to determine in which sSQ the submission queue entry that includes the I/O command or request is placed.)
assign a first updated priority to the first I/O command and a second updated priority to the second I/O command, wherein the rebalancer assigns the first updated priority based on a first quantity of virtual queues and a first quantity of I/O commands in the first virtual queue; and (col.14, lines 1-25,  the storage controller and the SCDD assign to  communicate with respect to the availability of the priority classes designated to I/O requests and the significance of the priority classes and the storage controller update the priority class-to-sSQ mapping.)
dispatch the first I/O command to a first physical queue and the second I/O command to a second physical queue. (col.9, lines 57-col.10, line 5, The virtual submission queue may appear to the client as a First-In First-Out (FIFO) queue or as a ring buffer.)

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Wu [Pub. No. US2010/0158015] discloses Dynamic resizing to rebalance the relative maximum throughput limits of different Virtual Queues 329 to add or remove a flow.
Mehta et al. [Pub. No. US2016/0092259] discloses the queue rebalancer 359 rebalances (e.g., re-assigns resources as needed to satisfy particular criteria) the queues in the same pool based on the pool's rebalancing criteria.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2184

 
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184